TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00743-CV


                                        J. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


    FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 21-0048-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November 28,

2022.   By request to this Court dated November 28, 2022, Carolynn Weber requested an

extension of ten days.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Weber is hereby ordered to file the

reporter’s record in this case on or before December 8, 2022. If the record is not filed by that

date, Weber may be required to show cause why she should not be held in contempt of court.

               It is ordered on December 1, 2022.
Before Justices Goodwin, Baker, and Kelly




                                            2